Citation Nr: 0900492	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-41 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracolumbar 
spine disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had honorable service from 
February 6, 1973, to May 5, 1977.  VA records show his 
discharge for a period of service from May 6, 1977, to August 
19, 1983, was under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2008, the Board 
remanded the issues on appeal for additional development.

The Board notes that in correspondence dated in March 2008 
the veteran's service representative raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  This matter is referred to the RO for appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates that cervical degenerative disk 
disease and cervical spondylosis were neither incurred nor 
aggravated as a result of an injury or disease during active 
service from February 6, 1973, to May 5, 1977.  

3.  The evidence demonstrates that lumbar spondylosis and 
congenital stenosis were neither incurred nor aggravated as a 
result of an injury or disease during active service from 
February 6, 1973, to May 5, 1977.

4.  The evidence demonstrates that right degenerative joint 
disease and total knee replacement were neither incurred nor 
aggravated as a result of an injury or disease during active 
service from February 6, 1973, to May 5, 1977.


CONCLUSIONS OF LAW

1.  Cervical degenerative disk disease and cervical 
spondylosis were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

2.  Lumbar spondylosis and congenital stenosis were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

3.  Right degenerative joint disease and total knee 
replacement were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in April 2005 and August 2008.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2008.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  In accordance with 
the Board's June 2008 remand instructions records were 
obtained from the Social Security Administration (SSA).  
These records have been thoroughly reviewed.  Although VA 
mental health treatment reports note the veteran asserted 
that during service from 1977 to 1980 he participated in 
"combat like situations" in Libya, Syria, Lebanon, Egypt, 
and Pakistan, the Board finds this claim is inconsistent with 
the available service records and that he has provided no 
information sufficient to warrant an attempt to verify combat 
service.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18) (2008).  The 
Court has held that VA has broad discretion to define the 
character of service when benefits may be denied.  Camarena 
v. Brown, 6 Vet. App. 565 (1994).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

VA may favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  The Court has held that the Board is 
prohibited from making medical etiology determinations based 
on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records show that enlistment 
report of medical history dated in February 1973 noted the 
veteran received a laceration requiring sutures in a motor 
vehicle accident prior to service.  The enlistment physical 
examination revealed a right knee scar.  In an April 1973 
report, he complained of knee pain following vigorous 
activity.  The examiner's impression was overexertion.  July 
1973 reports noted low back pain.  A diagnosis of muscle 
strain was provided.  X-rays films of the back taken in July 
1973 were within normal limits.  An October 1973 report noted 
the veteran complained of back problems since August 1973.  
In a November 1973 report he stated he had been hit by 
automobile three years earlier (prior to service) and that he 
was asymptomatic until the previous week.  X-rays at that 
time were normal, and an "old knee injury" was the 
assessment.  In December 1973, the veteran complained of 
right knee pain.  X-ray films of the knee were negative.  The 
impression was mild quad atrophy.  

In February 1974, an orthopedic clinic note indicated 
problems with lifting more than 21 pounds, or on doing deep 
knee bends.  He was advised to continue his quads exercises.  
In April 1974, it was noted that the veteran had performed 
well on home exercises, and there were only minimal symptoms 
of the right knee.  A May 1974 report noted a history of knee 
pain and stiffness.  June 1974 orthopedic clinic report noted 
the veteran had meniscectomy and ligament repair 
approximately four years earlier.  The diagnosis was possible 
retained posterior horn.  He was given a temporary profile 
for puffiness and soreness of the right knee.  In September 
1974, it was reported that the knee was doing well, but later 
that month, he complained of knee pain.  The temporary 
profile was reinstated.  The veteran received a 60-day 
temporary profile for the right knee in April 1975.  A May 
1976 orthopedic clinic report noted complaints of right knee 
pain and chronic back pain.  He complained of a long history 
of intermittent low back pain in May 1976 and stated he had 
fallen off a tailgate the previous week.  A diagnosis of low 
back contusion was provided.  A physical therapy report at 
that time noted a history of possible meniscectomy and 
ligament repair to the right knee in 1972 with a continued 
history of giving way and increased pain on activity.  The 
diagnosis was prepatellar bursitis.  Temporary duty 
restrictions were provided for right knee pain in a May 1976 
report.

A June 1976 report noted continued mid-thoracic pain with 
radiation to the scapulae.  Temporary duty restrictions were 
provided for low back and leg pain in June 1976 and for low 
back pain in September 1976.  He was given a 30-day temporary 
profile for the back in September 1976.  A November 1976 X-
ray study of the lumbar and thoracic spine revealed no 
significant abnormalities other than spina bifida at S1.  A 
January 1977 examination report revealed a normal clinical 
evaluation of the spine and lower extremities.  The veteran 
denied recurrent back pain or trick or locked knee in a 
January 1977 report of medical history.  It was noted he 
sustained a right knee open laceration in a 1970 motorcycle 
accident with no internal derangement or limitation since 
recovering from that injury.  

Records dated during the veteran's other-than-honorable 
service from March 1977 to August 1983 include an April 1978 
report of treatment for mild low and mid-back pain.  He was 
given a 14-day temporary profile.  An August 1978 report 
noted pain primarily in the mid-thoracic area, but also to 
the lower back and neck.  A diagnosis of continuing back pain 
was provided.  A physical therapy report noted an eight year 
history of low back problems as a result of a bruised back in 
the mid-thoracic region during a football game and increased 
symptoms after falling off a tailgate two years earlier.  A 
diagnosis of chronic low back pain was provided in August 
1978.  He was given a temporary profile of 14-days for the 
back.  In October 1978, he was given a 30-day temporary 
profile for the back.  A June 1979 clinic not included 
complaints of neck pain.  The assessment was strain.  A July 
1979 report noted an injury in a fall from a telephone pole 
one year earlier with subsequent shoulder and neck pain.  The 
diagnosis was back and neck pain, probably post traumatic.  
Reports in May 1981 noted he complained of intermittent right 
upper back pain since having fallen from a pole approximately 
seven years earlier.  The examiner noted that all previous X-
rays were negative.  In another note, he reported having 
fallen from a pole 5-years earlier.  A subsequent report 
noted a diagnosis of facet dysfunction in the thoracic 
vertebrae.  X-rays in June 1981 revealed a loss of normal 
curvature of the cervical spine.  A July 1981 report noted a 
long history of neck and upper thoracic back pain.  Diagnoses 
of chronic neck pain and mechanical neck pain were provided.  
In March 1982, he was seen for complaints of upper back pain.  
He reported having done heavy lifting a week earlier.  A May 
1982 physical therapy note diagnosed chronic low back pain of 
unknown etiology.  

VA treatment records include diagnoses of cervical spine, 
thoracolumbar spine, and right knee disorders without 
opinions as to etiology.  In an April 1985 report the veteran 
claimed he fell from a telephone pole in 1975 landing on his 
seat.  An April 1985 X-ray examination report noted an 
abnormality of the C5-C6 vertebral "inplates" most likely 
due to prior trauma.  A December 1985 X-ray film of the 
lumbar spine revealed a normal study.  

A September 2008 VA examiner, based upon an examination of 
the veteran and a thorough review of the evidence of record, 
found the veteran's cervical degenerative disk disease and 
cervical spondylosis were not likely incurred or exacerbated 
during the period of honorable active service.  It was noted, 
in essence, that there was no evidence of a chronic disorder 
within the applicable period related to the present diagnoses 
involving the cervical spine.  The examiner also found that 
the veteran's lumbar spondylosis and congenital stenosis were 
not likely incurred in service nor were the result of a 
progression of a congenital back disorder beyond the normal 
course of the disorder.  He stated the evidence did not 
indicate an exacerbation or deterioration of the thoracic or 
lumbar spine beyond a normal progression during the 
applicable period of service.  The examiner further stated 
that it was not likely the veteran's right degenerative joint 
disease and total knee replacement were incurred or 
aggravated by military service during the applicable period 
based upon the available service department and VA medical 
records.  

Social Security Administration disability records associated 
with the claims file do not provide any opinions as to 
etiology of any claimed back or right knee disorder.

Based upon the evidence of record, the Board finds the 
veteran's cervical degenerative disk disease and cervical 
spondylosis, lumbar spondylosis and congenital stenosis, and 
right degenerative joint disease and total knee replacement 
were neither incurred nor aggravated as a result of an injury 
or disease during active service from February 6, 1973, to 
May 5, 1977.  The September 2008 VA examiner's opinion is 
persuasive that no chronic cervical spine, thoracic spine, 
lumbar spine, or right knee disorders were manifest during 
this period of active service and that a congenital back 
disorder was not aggravated beyond the normal progression of 
the disorder.  These opinions are shown to have been based 
upon an examination of the veteran and a thorough review of 
the available medical evidence.  

Although records show the veteran complained of back and knee 
problems during active service, these records were reviewed 
by the examiner and found not to have indicated chronic 
disorders manifest during the applicable period of honorable 
service.  The Board notes that the record is unclear as to 
the nature of the veteran's right knee injury prior to 
service, but that the September 2008 VA examiner's opinion is 
persuasive that there was no chronic right knee disability 
manifest prior to the completion of the period of honorable 
service.  The Board also finds the veteran is not a combat 
veteran for VA compensation purposes and that his statements 
attributing the present issues on appeal to a fall from a 
telephone pole during his period of honorable service are not 
supported by the evidence of record.  In fact, a July 1979 
record noted he reported an injury from a fall from telephone 
pole only one year earlier.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a thoracolumbar spine 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


